Citation Nr: 1218856	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-48 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of right leg shin splints.

2.  Entitlement to service connection for residuals of left leg shin splints.

3.  Entitlement to service connection for left knee disability.

4.   Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record shows that the Veteran was scheduled for his requested hearing before a Veterans Law Judge at the RO in April 2012, but that he failed, without explanation, to report.  His request for a Board hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).
 
The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently does not have right leg shin splints or any residuals thereof.

2.  The Veteran currently does not have left leg shin splints or any residuals thereof.

3.  The Veteran does not have a current left knee disability.


CONCLUSIONS OF LAW

1.  Right leg shin splints were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011). 
2.  Left leg shin splints were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011). 

3.  Left knee disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in July 2009, including as to notice of the information and evidence necessary to substantiate the initial rating and the effective date to be assigned a grant of service connection in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For this reason, the Board finds that VA's notification duties have been met in this case. 

Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  The Veteran has not identified any outstanding evidence to obtain.  38 U.S.C.A. § 5103A.  The Board does point out, however, that in addressing the Veteran's claimed disorders, a September 2009 VA examiner purportedly reviewed a copy of an April 2009 bone scan of the Veteran by Dr. S. Lahiri.  That bone scan report is not on file, although Dr. Lahiri's interpretation of the study is included in the record.  The record shows that Dr. Lahiri's practice forwarded the Veteran's medical records to the Veteran, who in turn forwarded the records to VA.  Dr. Lahiri's interpretation was, in essence, a determination that the study showed no pertinent abnormalities.  The September 2009 VA examiner was more descriptive, noting precisely where there was evidence of radiotracer uptake (in the right knee and right ankle).  The Board points out that the interpretations of both Dr. Lahiri and the September 2009 examiner are consistent in the sense that both found no evidence on the study of right or left shin abnormalities, or of left knee abnormalities.  (Medical records on file show that the right ankle was badly injured after service.)  

Although the actual bone scan study is not on file, the Board finds that both Dr. Lahiri and the September 2009 examiner are clearly competent to report the results of the findings of that study.  Both physicians were well aware of the Veteran's complaints concerning his shins and knees, and the September 2009 examiner in particular was addressing whether there was any shin or knee abnormalities.  The U.S. Court of Appeals for the Federal Circuit has made it clear that even a layperson is competent to report what his or physician says in terms of a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, a physician surely is competent to read a medical document and convey the relevant findings.  The Board's personal review of the bone scan findings is not required in such a case.  See generally, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given the above, and as the remainder of the competent and credible evidence fails to show that the Veteran otherwise has a current right or left shin or left knee disability, the Board finds that remand of those issues for the purpose of obtaining the report of the April 2009 bone scan study is not required under VA's duty to assist the Veteran.

The record also reflects that the Veteran was afforded a VA examination in September 2009.  The Veteran contends that the examination was inadequate for several reasons.  He asserts that the examiner did not order X-ray studies in connection with the examination, implying that such studies were required or necessary.  He also alleges that the examiner was not "fully" listening to him, and asked him questions designed to minimize his report of symptoms experienced.

The Board has reviewed the September 2009 examination report, and finds that the report is adequate for the purpose of adjudicating the Veteran's claims.  Although the examiner did not order X-ray studies of the Veteran's lower extremities, the record supports the examiner's implied determination that such studies were not necessary.  The record before the examiner was replete with diagnostic studies of the lower extremities.  The examiner specifically mentioned those reports, and relied on them in rendering his opinions.  The Veteran underwent X-ray studies, Magnetic Resonance Imaging (MRI) studies, and a bone scan of his lower extremities shortly before the examination.  Given that the examiner found no clinical evidence of shin splint residuals or left knee problems, his reliance on the plethora of recent diagnostic studies already undertaken is reasonable.  The Board points out that there is no categorical requirement that a VA examination include diagnostic studies.  Rather, VA examinations are simply required to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that, based on the clinical findings on the September 2009 examination, coupled with the findings of the multiple diagnostic studies reviewed by the examiner, the examination report is adequate.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

The Veteran's service treatment records are silent for any reference to knee complaints or findings.  In March 2004, the Veteran complained of shin splints, initially affecting just his right leg.  Physical examination disclosed the presence of tenderness over the right shin, and he was diagnosed as having shin splints.  On subsequent visits he was diagnosed as having bilateral shin splints, and was noted to have also visited a civilian physician for the problems.  The Veteran indicated that he first noticed shin pain around December 2003, and he reported that the pain was present at rest and when active, and would last the entire day.  The treatment records show the Veteran was requested to undergo a bone scan of the legs, but that the study was not undertaken because of a miscommunication with his chain of command.  Although the Veteran thereafter was requested again to undergo a bone scan, he was discharged before the study could be scheduled.

On file are private treatment records covering the period from February 2004 through March 2009.  Those records show that the Veteran was evaluated in February 2004 (while in service) for right leg pain of recent onset.  The records are silent for further pertinent complaints until February 2005 (after his discharge from service), when he injured his right ankle; the treating physician indicated that the ankle possibly was fractured.  In November and December 2007, the Veteran presented with a history of right knee pain since an August 2006 motor vehicle accident (MVA).  He reported bilateral knee complaints including crepitus.  Clinically, he evidenced poor muscle tone in the right knee; the clinician assessed the right knee with patella femoral dysfunction with weakened quadriceps muscles.  In March 2008, the Veteran reported his past history of a motor vehicle accident, with current pain in both knees; the examiner indicated that the Veteran's complaints "sound[ed] like" patellofemoral syndrome, but raised the possibility that the complaints were associated with drug-seeking behavior.  

In February 2009, the Veteran reported bilateral knee tenderness on clinical examination; the examiner indicated that the Veteran possibly had meniscal tears.  In March 2009, the Veteran reported that his left knee pain began in 2007.  He also reported that he had bilateral shin pain.  Physical examination was negative, and the examiner noted the absence of evidence of an inflammatory arthropathy or degenerative disease.  The Veteran underwent a bone scan in the latter part of April 2009, which was reported as "Ok".  The private treatment records include X-ray studies of both knees which are negative for abnormalities.  The record also show that rheumatoid arthritis was ruled out by blood chemical tests.

The Veteran attended a VA examination in September 2009.  At that time, the examiner noted that the Veteran was diagnosed in service with shin splints, but that knee problems were not.  The Veteran reported that he was experiencing intermittent pain in the upper two-thirds of both shins; he described the frequency as twice each week, and lasting for several hours.  He also explained that the shin pains were precipitated by certain activities.  He denied any symptoms of swelling, redness or stiffness in the shin areas.  He reported treating his pain with analgesics and by occasionally icing the area.  He reported that he was involved in a motor vehicle accident in 2006, but denied any shin problems.  The Veteran indicated that his post-service shin complaints had not been related to a specific diagnosis.  He also explained that he did extensive landscaping type of work on an estate of more than 20 acres.  As for the left knee, the Veteran reported that the knee pains developed about two months after service.  He denied any particular trauma to the knee, and informed the examiner that the motor vehicle accident did not result in knee problems. 

The examiner reviewed diagnostic studies performed on the Veteran through the years, and specifically noted that a full body bone scan of the Veteran in April 2009 was negative for abnormalities, except for very minimal increase in radiotracer uptake in the right knee and ankle.  Physical examination of the right and left legs was negative for any abnormalities, including for any tenderness in the shins.  The examiner explained that his review of the bone scan study, as well as of several other X-ray studies and Magnetic Resonance Imaging scans did not demonstrate any pathology in the legs.  The examiner diagnosed the Veteran as having right and left shin pain with a history of onset during service.  The examiner explained, however, that the shin splints in service were a temporary condition, and that the current pain was less likely than not related to the service shin splints.  He explained that none of the diagnostic studies of the Veteran through the years had demonstrated any underlying active pathology in the legs, and that clinical examination of the Veteran revealed no objective abnormalities.  He concluded that the Veteran's symptoms were likely just subjective in nature.  

With respect to the left knee, the examiner diagnosed the Veteran as having left knee pain, and concluded that the pain was less likely as not caused by a service-connected condition.    

In statements on file, the Veteran contends that the shin splints he suffered in service never healed, as he continues to experience daily pain in the shins with any type of lifting, walking, jogging or running.  He argues that the September 2009 examiner effectively acknowledged the presence of shin splints by diagnosing pain in the shins.  With respect to the left knee, he contends that he has a knee disorder resulting from a shifting in his gait caused by the shin splints.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 



I.   Residuals of right and left leg shin splints

Although the Veteran developed shin splints in service, the competent and probative post-service evidence shows that he currently does not have any residuals of the shin splints in either leg, and that such residuals were not present at any point since he filed his claim.

The post-service medical records show that the Veteran first complained of shin pain in 2009.  It is clear from the record that the Veteran was familiar with seeking treatment for his maladies, as the record includes treatment entries spanning from 2004 through 2009.  Those records show that it was not until after an MVA in 2006 that he first complained of right or left leg pains.  Those pains were limited to his knees, and the record shows he did not actually report shin pains until 2009.

The Veteran is certainly competent to indicate that he experiences pain in his shins.  In this particular case, however, the Board finds his account of experiencing, continuously since service, the same pain that in service was diagnosed as shin splints to lack credibility.  The Veteran clearly would seek treatment from his private physician for orthopedic problems when they occurred, and yet those same records are silent for any complaints pertaining to either leg until 2007, and for any shin complaints in particular until 2009 (coincident with the Veteran filing the instant claims).  Given the absence of any mention by the Veteran to VA or to his private physician of shin problems until more than 4 years after service, the Board finds his current assertion of continuing symptoms since service to lack credibility.  Thus, the Board finds that his tendered account of symptomatology since service does not establish that he has a current shin splint disorder.

The U.S. Court of Appeals for the Federal Circuit has held that, in some cases, a layperson is competent to offer a diagnosis of a malady, such as the presence of a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Footnote 4 (Fed. Cir. 2007).  In this case, the Veteran contends that he experiences pain in his shins, which he believes represents shin splints, or residuals of the shin splints he experienced in service.  The Board finds, however, that shin splints are not a malady that is susceptible to lay diagnosis.  They are not the same as broken bones, and are not an observable disability, as they occur within the body and typically are confirmed through the use of diagnostic devices, such as X-ray studies, for which human eyesight is not a competent substitute.  Moreover, pain in the shins is undoubtedly subject to many causes, and the determination of whether that pain represents shin splints or residuals thereof is clearly within the realm of medical expertise.

In short, the Board finds that the Veteran is not competent to establish that he has shin splints or shin splint residuals of either leg.  In any event, even assuming he were competent to diagnose such disorders, the probative value of his opinion would be outweighed by the multitude of diagnostic studies after service which are consistently negative for an underlying pathology to account for his reported pain.  His opinion would also be outweighed by that of the September 2009 examiner, who specifically found that there was no underlying pathology to support the presence of shin splints or residuals thereof.  That examiner indicated that it was likely that the shin splints in service had resolved.  Although the examiner did say that the current pain was, historically, related to service, the Board points out that in the absence of an underlying pathology to account for the pain, pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the examiner did also indicate that it was likely the pain was subjective in nature only. 

In short, the credible and competent evidence demonstrates that the Veteran does not currently have a shin splint disorder of either leg, or any residuals of the shin splints experienced in service.  As the preponderance of the evidence is against the claims of service connection for right and left leg shin splints, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

II.  Left knee

The service treatment records are silent for any reference to left knee complaints or findings, and the competent and probative post-service evidence shows that the Veteran currently does not have any left knee disability.

Although the Veteran contends that he began experiencing left knee pain shortly after service, the post-service medical records show that he first complained of left knee pain in 2007.  At that time he reported that the pain began earlier in 2007, after an MVA in 2006.  The private records, which cover the period since 2004, show that the Veteran was not hesitant to seek treatment for his orthopedic problems.  Given this, the Board finds that the Veteran's account of experiencing left knee problems since immediately after service to lack credibility.

The Veteran is competent to indicate that he experiences pain in his left knee.  Whether that pain is representative of an underlying pathology, however, is well beyond lay expertise.  No left knee disorder is apparent from the clinical examinations on file, and so the existence of a left knee malady turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a left knee disorder.  

Even assuming the Veteran were competent to diagnose such a disorder, the probative value of his opinion would be outweighed by the diagnostic studies on file which consistently demonstrate the absence of any left knee abnormalities.  His opinion would also be outweighed by that of the September 2009 examiner, who specifically found that there was no underlying pathology to support the presence of left knee disability.  That examiner only indicated that the Veteran had left knee pain.  The Board again points out that pain alone, without an underlying pathology is not a disability for VA purposes.  See Sanchez-Benitez, supra.

In short, the credible and competent evidence demonstrates that the Veteran does not currently have a left knee disability.  The preponderance of the evidence is against the claim.  The claim is denied.  See Gilbert, supra; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for shin splints of the right leg is denied.

Entitlement to service connection for shin splints of the left leg is denied.

Entitlement to service connection for left knee disability is denied.


REMAND

The Veteran contends that he has experienced ongoing knee pain progressing steadily almost from the end of service.  His service treatment records are silent for any reference to knee complaints or findings.  

Private treatment records covering the period from February 2004 through March 2009 are silent for right knee complaints until November and December 2007, when the Veteran presented with a history of right knee pain since an August 2006 motor vehicle accident.  He reported complaints including crepitus.  Clinically, he evidenced poor muscle tone in the right knee; the clinician assessed the right knee with patella femoral dysfunction with weakened quadriceps muscles.  A Magnetic Resonance Imaging (MRI) study of the right knee was normal, except for a lesion in the posterior lateral femoral metaphysis with characteristics favoring a benign fibrous cortical defect.  (A second MRI of the knee in November 2008 was entirely normal.)  In March 2008, the Veteran reported his past history of a motor vehicle accident, with current pain in the knee; the examiner indicated that the Veteran's complaints "sound[ed] like" patellofemoral syndrome, but raised the possibility that the complaints were associated with drug-seeking behavior.  In February 2009, the Veteran reported right knee tenderness on clinical examination; the examiner indicated that the Veteran possibly had meniscal tears.   In March 2009, the Veteran reported that his right knee pain began in 2006.  Physical examination was negative, and the examiner noted the absence of evidence of an inflammatory arthropathy or degenerative disease.  The Veteran underwent a bone scan in the latter part of April 2009, which was reported as "Ok".  The private treatment records include X-ray studies of the right knee which was negative for abnormalities.  The record also show that rheumatoid arthritis was ruled out by blood chemical tests.

The Veteran attended a VA examination in September 2009, at which time the examiner noted the Veteran's report of developing right knee pain shortly after service.  Examination of the right knee revealed no abnormalities.  The examiner reviewed past diagnostic studies of the knee, but did not order any such studies in connection with the examination.  The examiner did indicate that the April 2009 bone scan revealed very minimal increase in radiotracer uptake in the right knee and ankle thought to be secondary to local stressors.  The examiner explained that his review of the bone scan study, as well as of several other X-ray studies and Magnetic Resonance Imaging scans did not demonstrate any pathology in the legs, and he diagnosed the Veteran as having right knee pain.  The examiner concluded that the pain was less likely as not caused by a service-connected condition.

Unlike the claimed left knee disorder, the Veteran has, at times, demonstrated the presence of right knee abnormalities.  In 2007 he clinically demonstrated atrophy of the muscles surrounding the knee, and an MRI showed the presence of an abnormality.  The April 2009 bone scan also suggested the presence of an abnormality in the knee.  Although the September 2009 examiner determined that there was no current right knee pathology, given the history of right knee findings prior to the examination, the Board finds that diagnostic studies of the right knee were necessary for the examiner to render an adequate opinion.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any right knee disability.  All indicated studies, tests and evaluations, to include X-ray studies, deemed necessary should be performed.  With respect to any right knee disorder identified, the VA examiner should opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of service, or, if arthritis is diagnosed, whether arthritis was manifest within one year of discharge from service.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of any right knee disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The rationale for any opinion expressed should be provided.  The relevant documents in the folders should be made available to the examiner for proper review of the medical history. 

2.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


